Case 1:20-cv-00360-RT-NONE Document 8 Filed 08/24/20 Page 1 of 11      PageID #: 31




 Alan Alexander Beck
 Law Office of Alan Beck
 2692 Harcourt Drive
 San Diego, CA 92123
 (619) 905-9105
 Hawaii Bar No. 9145
 Alan.alexander.beck@gmail.com

 Attorney for Plaintiffs

                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII

                                           )
 JON ABBOTT, KEVIN LLOYD L.                )
 KACATIN, SOLEIL ROACHE                    )
                                           )
                                           )
 Plaintiffs,                               )
                                           ) Civil Action No. 20-00360 (RT)
 v.                                        )
                                           )
 CLARE E. CONNORS, in her                  )
 Official Capacity as the Attorney General )
 of the State of Hawaii                    )
                                           )
                                           )
 Defendant.                                )
 ____________________________________)


         AMENDED VERIFIED COMPLAINT FOR DECLARATORY
                    AND INJUNCTIVE RELIEF

       COME NOW the Plaintiffs, Jon Abbott, Kevin Lloyd L. Kacatin and Soleil

 Roache, (“Plaintiffs”), by and through their undersigned counsel, and complain of

 the Defendant as follows:


                                         1
Case 1:20-cv-00360-RT-NONE Document 8 Filed 08/24/20 Page 2 of 11           PageID #: 32




                                   I.     PARTIES

        1.   Plaintiff Jon Abbott is an adult male resident of the State of Hawaii and

 resides in Honolulu County and is a citizen of the United States. But for Hawaii’s

 restrictions on handgun magazines over ten rounds and his reasonable fear of

 criminal prosecution for violating them, Plaintiff Abbott would immediately acquire

 and continuously possess a handgun magazine over ten rounds within Hawaii for

 lawful purposes, including in-home self-defense. See Abbott Declaration, Exhibit

 “1”.

        2.   Plaintiff Kevin Lloyd L. Kacatin is an adult male resident of the State

 of Hawaii and resides in Honolulu County and is a citizen of the United States. But

 for Hawaii’s restrictions on handgun magazines over ten rounds and his reasonable

 fear of criminal prosecution for violating them, Plaintiff Kacatin would immediately

 acquire and continuously possess a handgun magazine over ten rounds within

 Hawaii for lawful purposes, including in-home self-defense.             See Kacatin

 Declaration, Exhibit “2”.

        3.   Plaintiff Soleil Roache is an adult female resident of the State of Hawaii

 and resides in Honolulu County and is a citizen of the United States. But for

 Hawaii’s restrictions on handgun magazines over ten rounds and her reasonable fear

 of criminal prosecution for violating them, Plaintiff Roache would immediately

 acquire and continuously possess a handgun magazine over ten rounds within


                                          2
Case 1:20-cv-00360-RT-NONE Document 8 Filed 08/24/20 Page 3 of 11           PageID #: 33




 Hawaii for lawful purposes, including in-home self-defense.             See Roache

 Declaration, Exhibit “3”.

    4. Each of the individual Plaintiffs identified above seeks to keep, acquire,

 possess, and/or transfer handgun magazines capable of holding more than 10 rounds

 for lawful purposes, including in-home self-defense, as is their right under the

 Second Amendment to the United States Constitution. Each of the individual

 Plaintiffs identified above is eligible under the laws of the United States and of the

 State of Hawaii to receive and possess firearms.

       5.     Defendant Clare E. Connors is the Attorney General of the State of

 Hawaii and is sued in her official capacity and is responsible for enforcing the State

 of Hawaii’s customs, policies, practices and laws related to the State of Hawaii’s on

 the registration of firearms. Defendant Connors may be served at the Office of

 Attorney General located at 425 Queen St, Honolulu, Hawaii 96813.

                        II.     JURISDICTION AND VENUE

       6.     This Court has subject matter jurisdiction over this action pursuant to

 28 U.S.C. §§ 1331, 1343, 2201, 2202 and 42 U.S.C. § 1983 and § 1988.

       7.     Venue lies in this Court pursuant to 28 U.S.C. § 1391.

                              III.   STATEMENT OF FACTS

       a.     The Second Amendment




                                           3
Case 1:20-cv-00360-RT-NONE Document 8 Filed 08/24/20 Page 4 of 11           PageID #: 34




    8. The Second Amendment to the United States Constitution provides: “A well

 regulated Militia, being necessary to the security of a free State, the right of the

 people to keep and bear Arms shall not be infringed.” U.S. CONST. amend. II.

    9. The Second Amendment guarantees individuals a fundamental right to keep

 and carry arms for self-defense and defense of others in the event of a violent

 confrontation. District of Columbia v. Heller, 554 U.S. 570 (2008); McDonald v.

 Chicago, 561 U.S. 742 (2010); Caetano v. Massachusetts, 577 U.S. 1027 (2016).

 The Court has held that “a prohibition of an entire class of ‘arms’ that is

 overwhelmingly chosen by American society” is unconstitutional, especially when

 that prohibition extends “to the home, where the need for defense of self, family, and

 property is most acute.” Heller, 554 U.S. at 628.

       10.    Magazines which hold more than ten rounds of ammunition are

 protected by the Second Amendment. Duncan v. Becerra, 2020 U.S. App. LEXIS

 25836 (9th Cir. Aug. 14, 2020).

       11.    In Duncan, the Ninth Circuit overturned California’s ban on the

 ownership of magazines that hold more than ten rounds.

       12.    Given the decision in Duncan, Hawaii may not ban magazines which

 hold more than ten rounds. Id.

       13.    Hawaii law prohibits “[t]he manufacture, possession, sale, barter, trade,

 gift, transfer, or acquisition of detachable ammunition magazines with a capacity in


                                           4
Case 1:20-cv-00360-RT-NONE Document 8 Filed 08/24/20 Page 5 of 11             PageID #: 35




 excess of ten rounds which are designed for or capable of use with a pistol is

 prohibited.” See H.R.S. § 134-8.

       14.    Millions of law-abiding Americans own firearms equipped with

 magazines capable of holding more than ten rounds of ammunition. There is nothing

 unusual or novel about this technology. Indeed, many of the nation’s best-selling

 handguns come standard with magazines that can hold more than ten rounds, and

 handguns equipped with such magazines are safely possessed by law-abiding

 citizens in the vast majority of states. The reason for the popularity of these

 magazines is straightforward: In a confrontation with a violent attacker, having

 enough ammunition can be the difference between life and death.

       15.    A firearm “magazine” is a device that holds ammunition cartridges or

 shells, and (along with other parts of the firearm) it feeds the ammunition into the

 chamber for firing. Sporting Arms & Ammunition Mfrs.’ Inst. (SAAMI), Glossary

 Results–M (2009), 25.

       16.    Detachable magazines are a convenient and safe way to store and

 transport ammunition.

       17.    Detachable magazines are in common use across the United States and

 the vast majority of states do not have restrictions on magazine capacity.

       18.    Millions of Americans choose magazines over ten rounds for self-

 defense, including self-defense in the home.


                                           5
Case 1:20-cv-00360-RT-NONE Document 8 Filed 08/24/20 Page 6 of 11           PageID #: 36




        19.      There are no exceptions to Hawaii law for the Plaintiffs to acquire or

 possess handgun magazines capable of holding more than ten rounds.

        20.      The Ninth Circuit in Duncan estimated that there are about 115 million

 Large Capacity Magazine currently in possession by civilians. Duncan, at 11.

 Stated differently, “half of all magazines in America hold more than ten rounds.”

 Id. at 12.

        21.      These magazines “are commonly used in many handguns, which the

 Supreme Court has recognized as the ‘quintessential self-defense weapon’.” Id.

 (citation omitted).

        22.      The Glock 17, “[o]ne of the most popular handguns in America today

 … comes standard with a magazine able to hold 17 bullets.” Id. at 27.

        23.      The prohibitions of H.R.S. § 134-8 extend into Plaintiffs’ homes where

 Second Amendment protections are at their zenith and Defendant cannot satisfy her

 burden of justifying H.R.S. § 134-8’s restrictions on the Second Amendment rights

 of the People, including Plaintiffs, to acquire, keep, possess, transfer and use

 magazines that are in common use by law-abiding adults throughout the United

 States for the core right of defense of self and home and other lawful purposes.

        24.      Further, laws like H.R.S. § 134-8 are not longstanding regulations and

 do not enjoy a presumption of lawfulness.

              b. Plaintiff Jon Abbott


                                             6
Case 1:20-cv-00360-RT-NONE Document 8 Filed 08/24/20 Page 7 of 11              PageID #: 37




       25.     Plaintiff Abbott is employed as an electrician.

       26.     Plaintiff Abbott currently legally owns handguns which would accept

 magazines that hold more than ten rounds.

       27.     Plaintiff Abbott is a director for the Hawaii Firearms Coalition.

       28.     Plaintiff Abbott has never been convicted of a crime that would

 disqualify him from firearms ownership under either Hawaii or federal law.

       29.     Plaintiff Abbott has never been diagnosed with a mental disorder that

 would disqualify him from firearms ownership under Hawaii or federal law.

       30.     Plaintiff Abbott does not abuse alcohol or use illegal drugs.

       31.     But for Hawaii law prohibiting the ownership of handgun magazines

 which hold over ten rounds and his reasonable fear of criminal prosecution for

 violating the prohibition, Plaintiff Abbott would immediately acquire and

 continuously possess a handgun magazine over ten rounds within Hawaii for lawful

 purposes, including in-home self-defense.

             c. Kevin Lloyd L. Kacatin

       32.     Plaintiff Kacatin is employed in the financial field working with loan

 deficiencies and debt mitigation.

       33.     Plaintiff Kacatin currently legally owns handguns which would accept

 magazines that hold more than ten rounds.




                                            7
Case 1:20-cv-00360-RT-NONE Document 8 Filed 08/24/20 Page 8 of 11               PageID #: 38




       34.     Plaintiff Kacatin has never been convicted of a crime that would

 disqualify him from firearms ownership under either Hawaii or federal law.

       35.     Plaintiff Kacatin has never been diagnosed with a mental disorder that

 would disqualify him from firearms ownership under Hawaii or federal law.

       36.     Plaintiff Kacatin does not abuse alcohol or use illegal drugs.

       37.     But for Hawaii law prohibiting the ownership of handgun magazines

 which hold over ten rounds and his reasonable fear of criminal prosecution for

 violating the prohibition, Plaintiff Kacatin would immediately acquire and

 continuously possess a handgun magazine over ten rounds within Hawaii for lawful

 purposes, including in-home self-defense.

             d. Soleil Roache

       38.     Plaintiff Roache is employed by Active Self Protection

       39.     Plaintiff Roache currently legally owns handguns which would accept

 magazines that hold more than ten rounds.

       40.     Plaintiff Roache has never been convicted of a crime that would

 disqualify her from firearms ownership under either Hawaii or federal law.

       41.     Plaintiff Roache has never been diagnosed with a mental disorder that

 would disqualify her from firearms ownership under Hawaii or federal law.

       42.     Plaintiff Roache does not abuse alcohol or use illegal drugs.




                                            8
Case 1:20-cv-00360-RT-NONE Document 8 Filed 08/24/20 Page 9 of 11            PageID #: 39




       43.    But for Hawaii law prohibiting the ownership of handgun magazines

 which hold over ten rounds and her reasonable fear of criminal prosecution for

 violating the prohibition, Plaintiff Roache would immediately acquire and

 continuously possess a handgun magazine over ten rounds within Hawaii for lawful

 purposes, including in-home self-defense.

                                      COUNT I

                              U.S. CONST., AMEND. II

       44.    Plaintiffs repeat and reallege the allegations of the preceding

 paragraphs as if set forth herein.

       45.    H.R.S. § 134-8 prohibits handgun magazines which come standard with

 or are commonly used in handguns that are “typically possessed by law-abiding

 citizens for lawful purposes,” Heller, 554 U.S. at 624-25, throughout the United

 States. Millions of handguns, including the most popular models, come stock from

 the factory with magazines holding over ten rounds and the vast majority of states

 do not restrict the capacity allowed to be possessed.

       46.    Defendant’s laws, customs and/or policies which ban handgun

 magazines that hold over ten rounds serves no substantial government interest and

 are not narrowly tailored.

       47.    As such, the ban violates the Plaintiffs’ and all other similarly situated

 persons’ rights under the Second Amendment.


                                           9
Case 1:20-cv-00360-RT-NONE Document 8 Filed 08/24/20 Page 10 of 11                PageID #: 40




         48.   The ban is unconstitutional both facially and as-applied to Plaintiffs and

  all other similarly situated persons.

                                           COUNT II

                           (DECLARATORY JUDGMENT)

         49.   Plaintiffs repeat and reallege the allegations of the preceding

  paragraphs as if set forth herein.

         50.   The Declaratory Judgment Act provides: “In a case of actual

  controversy within its jurisdiction, any court of the United States may declare the

  rights and other legal relations of any interested party seeking such declaration,

  whether or not further relief is or could be sought.” 28 U.S.C. 2201(a).

         51.    Absent a declaratory judgment, there is a substantial likelihood that

  Plaintiffs will suffer irreparable injury in the future in the form of a violation of their

  Second Amendment rights.

         52.   There is an actual controversy between the parties of sufficient

  immediacy and reality to warrant issuance of a declaratory judgment.

         53.   This Court possesses an independent basis for jurisdiction over the

  parties.

         54.   A judgment declaring that Defendant’s ban on handgun magazines over

  ten rounds violates the Second Amendment facially and as-applied to Plaintiffs, and

  as-applied to all other law-abiding persons, would be in the public interest.


                                              10
Case 1:20-cv-00360-RT-NONE Document 8 Filed 08/24/20 Page 11 of 11          PageID #: 41




                               PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs request that judgment be entered in their favor and

  against Defendant as follows:

        1.     An order preliminarily and permanently enjoining Defendant, her

  officers, agents, servants, employees, and all persons in active concert or

  participation with them who receive actual notice of the injunction, from enforcing

  H.R.S. § 134-8’s ban on handgun magazines which hold over ten rounds, both as-

  applied and facially;

        2.     Declaratory relief that H.R.S. § 134-8’s ban on handgun magazines

  which hold over ten rounds is unconstitutional facially and as applied to Plaintiffs

  and as-applied to all other law-abiding persons;

        3.     Costs of suit, including attorney fees and costs pursuant to 42 U.S.C.

  §1988;

        4.     Such other Declaratory relief consistent with the injunction as

  appropriate; and

        5.     Such other further relief as the Court deems just and appropriate.

  Dated: August 24, 2020.

                                         Respectfully submitted,


                                         /s/ Alan Beck
                                         Counsel for Plaintiffs


                                           11
